                  Case 6:19-bk-00267-KSJ           Doc 9     Filed 01/24/19       Page 1 of 2
[Dodsmdef] [Dismissing for Deficiencies]




                                           ORDERED.
Dated: January 24, 2019




                                     UNITED STATES BANKRUPTCY COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                             ORLANDO DIVISION
                                             www.flmb.uscourts.gov



In re:                                                                 Case No. 6:19−bk−00267−KSJ
                                                                       Chapter 7
James Wallace Mitchell

Linda Ann Mitchell

________Debtor*________/

                                           ORDER DISMISSING CASE


   THIS CASE came on for consideration upon the Court's own motion. The Debtor has failed to file or
correct deficiencies in the item(s) indicated below by January 23, 2019 . The Court advised the Debtor of these
requirements in either a Notice of Deficient Filing or by separate order of the Court.

         Full filing fee not paid.

   Accordingly, it is ORDERED:
   1. The case is dismissed without a discharge.

   2. If the automatic stay imposed by 11 U.S.C. § 362(a) or § 1301 is in effect at the time this Order is
entered, the stay is extended for 14 days from the date of this Order, notwithstanding the provisions of 11
U.S.C. § 362(c)(2)(B).

   3. If the Debtor(s) files a motion for relief from this Order within the 14−day period, the automatic stay
imposed by 11 U.S.C. § 362 and the stay of action against co−debtor by 11 U.S.C. § 1301 will remain in full
force and effect until the Court rules on the Motion as filed.

   4. All pending hearings are cancelled with the exception of any currently scheduled hearing on a Motion
for Relief from Stay or on an Order to Show Cause over which the Court reserves jurisdiction.

  5. The Debtor shall immediately pay to the Clerk, U.S. Bankruptcy Court, $ 335.00, by cashier's check or
money order, for the balance of the filing fee as required by 28 U.S.C. § 1930.

   6. The Trustee is discharged from any further duties.
                 Case 6:19-bk-00267-KSJ              Doc 9      Filed 01/24/19     Page 2 of 2
Clerk's Office is directed to serve a copy of this order on interested parties.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
